 104DECISIONSOF NATIONAL LABOR RELATIONS BOARDBENJAMIN AIR RIFLE COMPANY, PetitionerandUNITEDELECTRICAL, RADIO AND MACHINE WORKERS OFAMERICA, LOCAL 11281andINTERNATIONAL UNION OFELECTRICAL, RADIO AND MACHINE WORKERS, CIO,LOCAL 828.2 Case No. 14-RM-93. November 18, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry G.Carlson, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. 3Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.The UE contends that a collective -bargaining contractsigned on December 12, 1952, and effective to December 31,1954, is a bar to this proceeding. The Employer-Petitionerand the IUE-CIO assert that the contract is not a bar becauseof a schism within the contracting union's ranks and the de-functness of that organization.The Employer-Petitioner has dealt with the UEas bargainingrepresentative of its employees for approximately 15 years.At a regularmeeting ofthe UE on June 5, 1953, Otto Miller,itspresident, asked the membership to support him in de-portation proceedings then pending against him. By a vote of22 to 14, the meeting refused him the requested support.Miller then stated that he would resign from his office becausehe could not fulfill his duties under the circumstances. UEVice-President Heisler also declared at this meeting thathe would resign and did submit a letter of resignation a fewdays later. However, neither official actually did resign.This incident sparked to positive action long smolderingresentment against Miller and the UE. With the approval ofthree-fourths of its membership, a delegation of 8 membersof the UE led by its recording-secretary called upon the headof the IUE-CIO in the St. Louis area to discuss disaffiliationfrom the UE and affiliation with the IUE-CIO. On August 4,1953, 3 of the 5 members of the UE executive board voted tocall a meeting of the membership to consider disaffiliatingfrom the UE and joining the IUE-CIO. On August 5, 1953, 52of the 54 UE members signed a petition requesting the executiveboard to calla meetingfor this purpose.'Herein called the UE.2Herein calledthe IUE-CIO.s Thehearing officer referred to the Board for rulingthe UE'smotion to dismiss thepetition.The motion is denied for the reasons hereinafter stated.4Miller and Heisler were the other two executive board members.Theyattended but leftwhen informed of the purposeof themeeting.107 NLRB No. 38. BENJAMIN AIR RIFLE COMPANY105On August 7, 1953, 50 of the 54 members of the UE met atthe usual meeting hall to consider the question of disaffiliation.The meeting was chaired by the UE's financial secretary asneither president Miller nor Vice-President Heisler attended.A motion was made from the floor and duly seconded to dis-affiliatefrom the UE and to affiliate with the IUE. In theensuing discussion, the area president of the IUE participated. 5This is the only evidence of participation by IUE representa-tives in the disaffiliation proceedings. A secret ballot on thedisaffiliationmotion showed a unanimous vote in favor of themotion.' Following the vote, all employees present signedauthorization cards for the IUE-CIO and selected temporaryofficers. Sometime later the new group received a charterfrom the IUE-CIO.On August 10, 1953, and subsequently, the IUE-CIO re-quested the Employer-Petitioner to recognize it as bargainingrepresentative. At the same time, it expressed its willingnesstobe bound by the existing collective-bargaining contractbetween the Employer -Petitioner and the UE. The Employer -Petitionerrefused to extend recognition to the IUE-CIOwithout a Board election as the UE had not abandoned itsclaim to be recognized as bargaining representative. As theresult of the conflicting claims of representation, disturbancesoccurred within the plant, police had to be called twice torestore order, and production fell to approximately 30 percentof normal. The 4 remaining employees loyal to the UE, in-cluding Miller and Heisler, left their jobs claiming that theyhad been threatened and intimidated by fellow employees.' Asitsefforts to restore peace and order were unavailing, theEmployer-Petitioner filed the present representation petition.At the present time, the UE has no members among theemployees of the Petitioner-Employer. No meetings of theUE's membership or executive board have been held sinceAugust 7. No grievances have been processed since that dateunder the existing collective-bargaining contract. We findthat for all practical purposes, the UE is defunct at theplant.Accordingly,we further find that the existing agree-ment is not a bar to a present determination of representa-tives.'s There Is no evidence as to what this IUE representative said at the meeting. Three otherofficers of the IUE regional organization were present, but apparently did not participatein the discussion.6 The UE contends that the disaffiliation action was ineffective because it did not conformto the union's constitutional requirements. This contention is without merit. In a representa-tion proceeding the Board is concerned with the fact of schism,and not with the legality ofsteps taken in pursuance of schismatic action. Kearney & Trecker Corporation, 95 NLRB1125, 1129.7 This alleged intimidatory conduct by members of the IUE-CIO was made the subject ofan unfair labor practice charge, Case No. 14-CB- 204, which was dismissed by the RegionalDirector.B Franklin Throwing Company, 101 NLRB 153. We find no merit in the UE 's contention thatthe employees were estopped from changing their bargaining agent because they had ratifiedthe 1952 contract of the UE and the Employer-Petitioner. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDA question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section9 (b) of the Act:All production and maintenance employees at the Employer'sSt.Louis,Missouri,plant including shipping clerks, butexcluding office clerical employees,engineers,draftsmen,and supervisors as defined in the Act.9[Text of Direction of Election omitted from publication.]9 This is substantially the unit convered by the contract of the Employer and the UE. Theparties seem to be in agreement on its appropriateness.CHICOPEE MANUFACTURING CORPORATIONandTEXTILEWORKERS UNION OF AMERICA (CIO),Petitioner. CaseNo. 13-RC-3325.November 18, 1953DECISION AND CERTIFICATION OF RESULTSOn May 8, 1953,pursuant to a stipulation for certificationupon consent election,an election by secret ballot was con-ducted under the direction and supervision of the RegionalDirector for the Thirteenth Region, among employees at theEmployer'sBensonville,Illinois,plant,in the stipulatedunit.Upon the completion of the election,the Regional Directorduly issued and served on the parties a tally of ballots, whichshowed that of approximately 27 eligible voters, 11 voted forthe Petitioner,14 voted against the Petitioner,and no ballotswere challenged.On May 11, 1953,the Petitioner filed objections to conductaffecting the results of the election.On July 3, 1953, theRegional Director issued his report on objections recommend-ing that all objections except objection 1 (a) be overruled andthat a hearing be held on all issues raised by objection 1 (a).On July 27, 1953, the Board issued.its order adopting theserecommendations and directing that the hearing officer desig-nated for the purpose of conducting the hearing prepare, andcause to be served upon the parties,a report containingresolutions of credibility of witnesses,findings of fact, andrecommendations to the Board as to the disposition of theobjections.On August 17, 1953, pursuant to the orders of the Board,a hearing was held before Hubert J. Sigal, hearing officer.On October 9, 1953, the hearing officer issued and causedtobe served upon all parties his report on objections, withfindings and recommendations.The hearing officer found that,107 NLRB No. 31.